UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-K [X]ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE PROGRAM For the fiscal year ended December 31, 2009 []TRANSITION REPORT UNDER SETION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15 Broad Street, Apt. 2624, New York, NY 10005 Address of principal executive offices Registrant’s telephone number, including area code: 513-871-7223 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: NONE Not applicable Securities registered pursuant to Section 12(g) of the Act: $0.10 Par Value Common Stock Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES¨NOx Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. YES¨NOx Check whether the issuer: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES¨NO¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company,See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer¨ Accelerated Filer ¨ Non-Accelerated Filer ¨ Smaller Reporting Company x Indicate by check mark if the registrant is a Shell company (as defined by Rule 12b-2 of the Exchange Act).YESx NO ¨ The issuer’s revenues for its most recent fiscal year were: None $0 The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $-0.00- based upon the last reported sales of the registrant’s common stock on the Over-the-Counter Bulletin Board.Shares of common stock held by each officer and director and by each person who owns five percent or more of the outstanding common stock have been excluded from this calculation as such persons may be considered to be affiliated with the issuer. As of March 31, 2010, the registrant had 15,276,411 shares of Common Stock, $0.10 par value per share, issued and outstanding. Documents incorporated by reference:None BEAUTY BRANDS GROUP, INC. Form 10-K - Index For the Fiscal Year Ended December 31, 2009 PART I Page Item 1. Business 3 Item 1A Item 1B Item 2 Risk Factors Unresolved Staff Comments Properties 5 8 8 Item 3. Legal Proceedings 8 Item 4. [Removed and Reserved] 8 PART II Item 5 Market For Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities 8 Item 6 Item 7 Selected Financial Data Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 9 Item 7A Quantitative and Qualitative Disclosures about Market Risk 12 Item 8 Item 9 Financial Statements and Financial Data Changes in and Disagreements with Accountants on Accounting and Financial Disclosure F-1 13 Item 9A Controls and Procedures 13 Item 9B Other Information 14 PART III Item 10 Directors, Executive Officers, Promoters, Control Persons and Corporate Governance 14 Item 11 Executive Compensation 16 Item 12 Security Ownership of certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13 Certain Relationships and Related Transactions, and Director Independence 18 Item 14 PART IV Principal Accountant Fees and Services 18 Item 15 Exhibits, Financial Statement Schedules Signatures 19 20 PART I This Annual Report on Form 10-K contains forward looking statements that are made pursuant to the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements involve risks, uncertainties and assumptions as described from time to time in registration statements, annual reports, and other periodic reports and filings of the Company filed with the Securities and Exchange Commission. All statements, other than statements of historical facts, which address the Company’s expectations of sources of capital or which express the Company’s expectation for the future with respect to financial performance or operating strategies can be identified as forward-looking statements. As a result, there can be no assurance that the Company’s future results will not be materially different from those described herein as “believed,” “anticipated,” “estimated” or “expected,” which reflect the current view of the Company with respect to future events. We caution readers that these forward-looking statements speak only as of the date hereof. The Company hereby expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any such statement to reflect any change in the Company’s expectations or any change in events, conditions or circumstances on which such statement is based. Item 1.BUSINESS General BEAUTY BRANDS GROUP, INC. ("We", "Us" or the "Company") is a Florida corporation and was incorporated in 1968 as “Chemair Corporation of America.”In February 1983, the Company changed its name to Beauty Brands Group, Inc. The Company is now considering business opportunities for merger or acquisition that might create value for its shareholders.We have no day-to-day operations.Our officers and directors devote limited time and attention to the affairs of the Company. Selection of a Business Management has adopted a conservative policy of seeking opportunities that it considers to be of exceptional quality. Therefore, we may have to wait some time before consummating a suitable transaction. Management recognizes that the higher the standards it imposes upon us, the greater may be its competitive disadvantage when vying with other acquiring interests or entities. The Company does not intend to restrict its consideration to any particular business or industry segment. Due to our lack of financial resources, the scope and number of suitable business ventures is limited. We are therefore most likely to participate in a single business venture. Accordingly, the Company may not be able to diversify and may be limited to one merger or acquisition. The lack of diversification would prevent us from offsetting losses from one business opportunity against profits from another. -3- The decision to participate in a specific business opportunity will be made upon management’s analysis of the quality of the opportunity’s management and personnel, the anticipated acceptability of products or marketing concepts, the merit of technological changes and numerous other factors which are difficult, if not impossible, to analyze through the application of any objective criteria.
